UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SMART STUDY CO, :
Plaintiff,
Vv.
B+BABY STORE, ET AL.,
Defendants. :
Bo ee ee ee eee x
eee ee eee x
SMART STUDY CO., :
Plaintiff,
Vv.
BICHHA123, ET AL., :
Defendants.
~ oe eee ee eee x

MEMORANDUM ORDER

JED S. RAKOFF, U.S.D.J.

Now before the Court is the third motion for damages filed by

20-cv-7889

20-cv-78390

defendant The Primrose Lane LLC (“Primrose”), ECF No.

consideration of all three rounds of briefing,

28-29, 40-45, 49-51, and the full record,

denied.

 

1 All ECF citations refer to Smart Study v.

Primrose’s motion is

Bichhal23,

 

cv-7890 (JSR), unless otherwise stated.

-l-

49.1 Upon

see ECF Nos. 6,

(JSR)

(JSR)

Dkt No. 20-
PROCEDURAL HISTORY

On September 24, 2020, plaintiff Smart Study Co. filed its
complaints in these actions and moved for temporary restraining
orders (“TROs”); this Court granted the motions the same day,
issued TROs, required plaintiff to post security bonds, and issued
orders to show cause why the TROs should not be converted into
preliminary injunctions. On October 2, 2020, the Court
consolidated the cases and held a hearing on the orders to show
cause. Primrose appeared through counsel at the hearing, and on
October 7, 2020, Primrose moved to vacate the TRO as to Primrose
and to recover damages against the security bond. The next day,
plaintiff filed a notice of voluntary dismissal as to Primrose.

Primrose’s motion to vacate the TRO and for damages did not
cite legal authority, nor did it offer sufficient evidence to
support a specific quantum of damages. Nevertheless, the Court
authorized Primrose to move, with competent evidence, to recover
against the security bond pursuant to Federal Rule of Civil
Procedure 65(c). On December 7, 2020, following that second round
of briefing, the Court issued an Opinion and Order finding that
Primrose had been wrongfully enjoined and awarding to Primrose
$5,400 in damages. Opinion and Order, ECF No. 48. The damages
reflected lost sales, labor, and attorney’s fees for advice
rendered in connection with Primrose’s compliance with the TRO.

The damages did not reflect attorney’s fees for litigation (i.e.,

-~2-
appearing at the hearing, moving to vacate the TRO, moving for

damages), which cannot be recovered under Rule 65(c). See id. at

 

10 (citing Nokia Corp. v. InterDigital, Inc., 645 F.3d 553, 560

 

(2d Cir. 2011).

More than three months later, on March 25, 2021, Primrose
sought leave to file the instant motion for additional attorney’s
fees under the Lanham Act, 15 U.S.c. § 1117(a). Unlike Rule 65,
the Lanham Act permits recovery of attorney’s fees incurred in
litigating the case.

ANALYSIS

The statute provides that “[t]he court in exceptional cases
may award reasonable attorney fees to the prevailing party.” Id.
The Court addresses three questions in turn. First, is Primrose’s
motion barred for untimeliness? Second, is Primrose a “prevailing
party”? Finally, has Primrose demonstrated that this is an
“exceptional” case?

T. Timeliness

Plaintiff argues that Primrose’s motion is untimely because
a motion for attorney’s fees must be filed “no later than 14 days
after the entry of judgment.” Fed. R. Civ. P. 54(d) (2) (B) (i).
Plaintiff maintains that its voluntary dismissal of the action
pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (i), as
against Primrose, constituted a “judgment,” so Primrose’s time to

file the motion expired 14 days thereafter. This case thus

—3-
presents the question whether a notice of voluntary dismissal as
to fewer than all defendants is a “judgment” triggering the
dismissed defendants’ 14-day deadline to seek attorney’s fees.
This appears to be a question of first impression in this Circuit,
but it is not a particularly difficult one: such a notice is not
a judgment and does not trigger the 14-day clock.

A judgment “includes a decree and any order from which an
appeal lies.” Fed. R. Civ. P. 54(a). A notice of voluntary
dismissal under Rule 41(a) (1) (A) (i) is not a “decree”; rather, it

is a notice filed by the plaintiff. See generally U.S. D.1I.D.

 

Corp. v. Windstream Commc'ns, Inc., 775 F.3d 128, 134 (2d Cir.

 

2014) (describing Rule 41(a) (1) and its “one free dismissal”). A
notice of voluntary dismissal is also not an “order from which an
appeal lies.” Rabbi Jacob Joseph Sch. v. Province of Mendoza, 425
F.3d 207, 210 (2d Cir. 2005) (explaining that a voluntary dismissal

NN

without prejudice does not trigger an appeal right because “a
plaintiff who is permitted to appeal following a voluntary
dismissal without prejudice will effectively have secured an
otherwise unavailable interlocutory appeal”) (cleaned up).
Therefore, a notice of voluntary dismissal is not a “judgment” and
does not trigger the 14-day clock in Rule 54(d) (2) (B) (i).

This result is consistent with “Congress's reasons for its

1993 addition to Rule 54(d)(2)(B) (the fourteen-day deadline),”

namely “(1) to provide notice of the fee motion to the non-movant

~4-

 

 

 

 

 

 

 
before the time to appeal expires; (2) to encourage a prompt ruling
on fees to facilitate a consolidated appeal on both the merits and
the attorneys' fee issue; and (3) to resolve fee disputes

efficiently ... .” Tancredi_ v. Metro. Life Ins. Co., 378 F.3d

 

220, 227 (2d Cir. 2004) (internal quotation marks and citation
omitted). The first two of these reasons do not apply to notices
of voluntary dismissal, which trigger no appeal rights, and the
third is adequately addressed by the Court’s inherent power to
consider the timeliness of a motion for attorney’s fees when
determining whether to grant it.

For these reasons, the 14-day deadline does not apply, and
the Court has authority to consider Primrose’s motion. Cf. Weyant
v. Okst, 198 F.3d 311, 314 (2d Cir. 1999) (“Prior to 1993, [when
Rule 54 was amended to add the 14-day deadline,] there was no
specific deadline for making an application for attorneys'
fees.”).2

II. “Prevailing Party”

 

Neither party addresses whether Primrose is a “prevailing
party,” a statutory prerequisite to the award of attorney’s fees

under the Lanham Act. In the context of a different fee-shifting

 

2 Even if the dismissal against Primrose had been with prejudice,
the 14-day deadline likely would not have been triggered until the
clerk entered judgment. See D.S.P.T. Int'l, Inc. v. Nahum, No.
CV06-0308 ODW AJWX, 2008 WL 754803, at *1 (C.D. Cal. Mar. 17, 2008)
(14-day clock began upon entry of judgment, not upon grant of
motion for summary judgment).

 

 

 

 

 

 
statute, the Supreme Court held that “a ‘prevailing party’ is one

who has been awarded some relief by the court.” Buckhannon Bd. &

Care Home, Inc. v. W. Virginia Dep’t of Health & Hum. Res., 532

 

U.S. 598, 603 (2001). The difficulty with this standard is that
“[b]y requiring a ‘judicial imprimatur’ of victory, [it]
disproportionally favors plaintiffs. Since their victories entail
a judicial pronouncement, plaintiffs receive attorney’s fee awards
whenever they succeed under Buckhannon, whereas defendants are

often left to shoulder the costs of even successful litigation.”

Nathan Nash, Solange Hilfinger-Pardo & James Mandilk, The

Tarnished Golden Rule: The Corrosive Effect of Federal Prevailing-

 

Party Standards on State Reciprocal-Fee Statutes, 127 Yale L.J.

 

1068, 1091 (2018) (footnote omitted). Here, for example, Primrose
plainly succeeded in this litigation when the plaintiff withdrew
its complaint. If the Buckhannon standard applied, however, that
dismissal would not be enough to merit a fee award no matter how

exceptional the case because the notice of voluntary dismissal was

not a form of “relief by the court.” Because the Buckhannon

standard thus fails to compensate victorious defendants, the Court
declines to extend it to the Lanham Act.

In any event, even if Buckhannon did apply, Primrose would be
a “prevailing party” on the unique facts of this case because the

Court awarded damages to Primrose under Rule 65.

-EEBEEY TYCUC RSA SGIBRRESOSYSV LN 0S BF ASUSIO’ EES ALND, RE ek BCAA AB EL BR Lab ABE ARTA, LMR LO RE CURL BALL ARTA “ARG EI pa YOST OR RONG OS SIENA WI Pate det Sg Pugs med SH amas,
III. “Exceptional” Case

 

Finally, the Court turns to the central inquiry under the
Lanham Act: whether this is an “exceptional” case.

[A]n “exceptional” case is simply one that stands out
from others with respect to the substantive strength of
a party's litigating position (considering both the
governing law and the facts of the case) or the
unreasonable manner in which the case was litigated.
District courts may determine whether a case is
“exceptional” in the case-by-case exercise of their
discretion, considering the totality of the
circumstances.

Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545,

 

554 (2014). The Supreme Court has explained that “there is no
precise rule or formula” for determining whether a case is
exceptional; rather, the statute calls for the exercise of
“equitable discretion.” Id.

Here, the Court finds that Primrose has not demonstrated
exceptional circumstances warranting attorney’s fees. First,
plaintiff’s litigation conduct weighs against a finding that the
case is exceptional; although plaintiff sought an injunction
against Primrose that the Court found improper, plaintiff
voluntarily withdrew the action before such a finding ~- indeed,

within one day of Primrose moving to vacate the TRO.

Moreover, “the need . . . to advance considerations of

compensation and deterrence,” see id. n.6 (quoting Fogerty v.

Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994)), is not strongly

implicated here. Primrose was able to recover against the security

See.
bond, largely compensating it for its losses and deterring
plaintiff from filing insufficiently researched complaints in
future cases.3

Finally, Primrose’s substantial delay in filing this motion

weighs heavily against it. Cf. White v. New Hampshire Dep't of

 

Emp. Sec., 455 U.S. 445, 454-55 (1982) (construing a different
statute, prior to the adoption of the 14-day deadline, and finding
that district courts’ “discretion will support a denial of fees in

cases in which a postjudgment motion unfairly surprises or

 

3 Primrose’s co-owner submitted an affidavit averring that Primrose
has not been adequately compensated because it incurred upwards of
$25,000 in legal fees litigating this case. ECF No. 49-3, at 2.
This figure, for which Primrose offers no supporting
documentation, appears extravagant. To be sure, Primrose expended
effort to secure plaintiff’s voluntary withdrawal, appearing
through counsel at the short telephonic order-to-show~cause
hearing and then, five days later, filing a seven-page motion to
vacate the TRO, plus exhibits. ECF No. 6. The motion was
undoubtedly effective in securing relief for Primrose, but it
focused on the facts, citing no legal authority. It seems doubtful
that preparing the motion would reasonably have involved tens of
thousands of dollars in legal fees.

After plaintiff filed its notice of voluntary dismissal, all
subsequent motion practice by Primrose has related solely to
Primrose’s requests for fees. Many briefs have been filed, but it
was Primrose who chose this piecemeal approach. Indeed, if
Primrose had its druthers, even this third round of briefing would
not be the last. Primrose has declined to seek a specific quantum
of attorney’s fees under the Lanham Act, instead indicating that
the Court should permit a fourth round of briefing and/or a hearing
on that topic. Complying with the TRO cost Primrose about $5,400.
Litigating the case should not have costed five times as much.
Because such exorbitant attorney’s fees are more attributable to
inefficient litigation strategies by Primrose and its counsel than
to plaintiff’s conduct, considerations of compensation and
deterrence do not favor an additional fee award.

—8-
prejudices the affected party”). Although Primrose did not need
to file its motion within two weeks after the notice of voluntary
dismissal, it chose to wait twenty-four weeks, an exceptional,
unwarranted delay. Indeed, there was no valid reason for Primrose
not to include its request for attorney’s fees under the Lanham
Act together with its request to recover against the security bond.
Given the procedural history of this case, the Court cannot help
but suspect that Primrose, emboldened by the Court’s prior fee
award but dissatisfied with its size, views this motion as a second
bite at the apple. None of that makes this case exceptional.

For the foregoing reasons, Primrose’s motion for additional
attorney’s fees, ECF No. 49, is denied.

Separately, the Court notes that none of the remaining
defendants in these consolidated actions have timely responded to
the complaints, yet, following the issuance of a preliminary
injunction last October, plaintiff has taken no further action.
If plaintiff wishes to move for default judgment, it should seek
issuance of certificates of default from the Clerk and then call
Chambers, pursuant to this Court’s Individual Rules, to schedule
briefing on a motion for default judgment. If plaintiff does not
seek certificates of default or otherwise advance these actions by
June 1, 2021, the Court will dismiss them with prejudice for

failure to prosecute.

STRITRRMO
SO ORDERED.

Dated: New York, NY VA | (CY
O ¥ q Ce

May 18, 2021 JED S. RAKOFF, U.S.D.d.

-10-
